DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the response with amendment filed 06/22/2022 from which Claims 1-17 are pending, of which Claim 14 is withdrawn.  Of the claims under consideration, Claims 1-13 and 15-17, Claims 1-2 are amended.        
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 06/22/2022.  
Claim Rejections - 35 USC § 112(b)
Claim 12 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Amended Claim 2 recites “. . . ethylenically unsaturated monomers are selected from the group consisting of esters of acrylic acid and methacrylic acid, preferably from the group consisting of Cl-C16 esters of acrylic acid and methacrylic acid.”  The amended wording “preferably from the group consisting of Cl-C16 esters of acrylic acid and methacrylic acid” has a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, the broad recitation is “ethylenically unsaturated monomers are selected from the group consisting of esters of acrylic acid and methacrylic acid”, while the recitation  “preferably from the group consisting of Cl-C16 esters of acrylic acid and methacrylic acid” is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-9 and 15 are rejected under 35 U.S.C. 103 as obvious over KR 20040047993, Soek, evidenced by Derwent abstract Acc No. 2004-762711, hereinafter referred to as “2004-762711” in view of U.S. 2014/0088219, Chen et al. (hereinafter “Chen”) in view of U.S. 6,723,376, Hamilton et al (hereinafter “Hamilton”).  
For KR 20040047993 the English machine translation was retrieved from the Korean Patent Information Online Network (K-PION) website http://kposd.kipo.go.kr:8088/up/kpion/, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Soek” along with Derwent abstract Acc No. 2004-762711, hereinafter referred to as “2004-762711”.     
Regarding Claims 1-9 and 15, Soek discloses in the entire documents particularly in the abstract and claims and ¶s 1, 5, 10, 15, 21, 33, 37 and 34 and formulae 1-2 high speed cure type polyurethane composition polyisocyanate curing agent evidenced by 2004-762711 to improve antifouling property of protection layer with excellent adhesiveness to organic compound and inorganic material {with protective layer reading on topcoat as protection would be a topcoating to provide such protection}.  A 2 liquid type high speed cure type polyurethane composition is provided of the alkoxysilane modified polyisocyanate manufactured by a method where the compound has the kinds including alkoxy silane one kind pome" and the carboxyl group it has the hydroxyl group more than 2 the epoxy group and silane group as shown in Formula (1):  
    PNG
    media_image1.png
    948
    1843
    media_image1.png
    Greyscale
.  Such product of Formula (1) is reacted with the low molecular weight polyol and contains the silane manufacture the hydroxyl group by providing the method for manufacturing the diol" the triol" or their mixture with the glycidyl alkoxysilane modified polyisocyanate the NCO (%) content in the isocyanate and reaction is 1-31% it can achieve with the Formula (2):  
    PNG
    media_image2.png
    960
    1804
    media_image2.png
    Greyscale
{reading on polyurethane with terminal alkoxysilyl group of pending Claim 1}.  The cohesive property about the inorganic material of this paint and organic compound are excellently increased as the polyisocyanate curing agent which is used in the manufacture the concrete block or the building gap" and 2 liquid type polyurethane high speed cure type solventless paint {reading on non-aqueous liquid foul release coating composition essentially free of a curable polysiloxane for Claim 1 and the pending claims} for the bottom surface of the slab bottom side of the rooftop of the building or the life neighboring equipment or the passivation and in addition it is very useful to make the stainning resistance {reading on antifouling for the pending claims} and film smoothness are simultaneously improved {reading on substrate coated with a layer coating as for pending Claim 1}.  From Soek’s claim 9 at ¶ 53 use which applies the alkoxy silane denatured polyurethane isocyanate hardener which is the final reaction material which manufactures to 2 liquid type high speed cure type paint and used in the passivation of the rooftop of the building or life neighboring equipment (the walking road" the tennis court" and the basketball gymnasium.  
However with Soek disclosing a substrate coated with a protective layer or passivation layer with antifouling properties of a high speed cure type polyurethane composition of the alkoxysilane terminal modified polyisocyanate for 2 liquid type polyurethane high speed cure type solventless paint or in other words a non-aqueous liquid foul release coating composition essentially free of a curable polysiloxane, Soek does not expressly disclose:1) a multilayered coating system or 2) that the curable polymer from polyurethane having alkoxysilyl groups has an alkoxysilyl group with a formula of -(CmH2m)-Si(R1)(3-n)(OR2)n.  
Chen discloses in the abstract and ¶s 0010, 0014-0023, 0046-0047 and 0058 and in Table 2 Comp Sample 1 and a moisture curable PU Si coating of NOP1st 100% with no polydimethylsiloxane (“PDMS”) as a pure silylated PU coating having foul releasing properties {reading on claims 1 and 8 the latter without marine biocide}.  Such foul release properties were poor but Comp sample 1 was better than Comp Sample 2 of pure PDMS which had good foul releasing properties but the mechanical strength was poor so that the surface was easily damaged by finger scratch.  From the abstract a composition suitable for applications in coatings affording low surface energy surface and improved mechanical performance, such as marine antifouling coating, anti-icing coating, anti-stain coating, self-cleaning coating, and non-sticky coating has a from 10 to 99% at least one silane terminated polyurethane.  Comp sample 1 was free of curable polysiloxane and non-curable polysiloxane other than non-curable hydrophilic-modified polysiloxane oils.  
From ¶ 0058 the coating composition can be 50 to 80 % by volume in at least one solvent to prevent premature hydrolysis of the moisture sensitive groups a suitable aprotic solvent that will dissolve or disperse the silane terminated polyurethane {reading on non-aqueous liquid foul release coating composition of the pending claims}.  The NOP1 of Comp sample 1 is a pure silylated polyurethane with from ¶ 0010 the silane terminated polyurethane based polymer can have at least one end group of the general formula: -A-(CH2)m--SiR1n (OR2)3-n, where A is a urethane or urea linkage group, R1 is selected from C1-12 alkyl, alkenyl, alkoxy, aminoalkyl, aryl and (meth)acryloxyalkyl groups, R2 is each substituted or unsubstituted C1-18 alkyl or C6-C20 aryl groups, m is an integer from 1 to 60, and n is an integer from 0 to 1 {reading on formula (I) of the pending claims}.  From ¶s 0017-0019, 0030 and 0046-0047 the NOP natural oil polyol is fully silylated by isocynatopropyl triethoxysilane (IPTES) to obtain silane terminate NOP with the structure:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  Such structure shows the terminal and pendant alkoxysilyl group attached to the backbone by a urethane linkage {reading on pending claims 3-4}.  Also the structure has ethyl radicals for R2 and n can equal 1 and (CH)m is m=2 {reading on pending Claim 6}.  Given that m can range for alkyl groups from 1 to 60 the structure with such an m overlaps the “m” of pending Claim 5.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also for pending Claim 1 the composition can additionally contain a marine biocide (See ¶ 0054). See also example 5, tab.5 coating sample 28.  Suitable polyols for the polyurethane include petroleum-based polyether, polyester polyols and polyols from natural resource, natural oil polyol (NOP).  NOP is particularly suitable for the preparation of the composition due to its hydrophobic nature and good chemical resistance.  For instance the silane terminated polyurethane come from polyols comprising at least one natural oil derived polyol having at least one hydroxyl group per molecule, which is the reaction product of reactants (a) at least one polyester polyol or fatty acid derived polyol which is the reaction product of at least one initiator and a mixture of fatty acids or derivatives of fatty acids comprising at least about 45 weight percent monounsaturated fatty acids or derivatives thereof, (b) optionally, at least one polyol which is different from the polyol of (a).  NOP is particularly suitable for the preparation of the composition, due to its hydrophobic nature to provide a surface whose water contact angle is larger than 101 degrees and good chemical resistance. 
From ¶ 0046 of Chen the moisture curable composition may further comprise, by weight based on the dry weight of the composition, up to 50%, alternatively up to 30%, or alternatively up to 20%, an alkoxysilane additive other than aforementioned polysiloxanes.  The alkoxysilane introduced to the composition may participate in moisture curing reaction at room temperature, due to the hydrolytic groups of the alkoxysilane. The alkoxysilane used herein includes the below general formulae R1mSi(OR2)4-m  wherein R1 is independently a C1-C18 alkyl and/or C6-C20 aryl chain, R2 is C1-12 alkyl chain or aryl groups and (OR2) group is a hydrolytic group, m is an integer from 0 to 1. Alkoxysilane used herein can be, for example, hexadecyltrimethoxysilane, octyltriethoxysilane, propyltriethoxysilane {reading on alkoxysilyl alpha to the organo group} or tetraethoxysilane (TEOS) {reading on curing agent for pending claims 7-8 and 15 for TEOS.  
From ¶ 0062 the coatings are multi-layer coatings comprising the coating compositions as a topcoat, a base coat, and, optionally, a tie coat. 
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Soek has a high speed cure type polyurethane composition of the alkoxysilane terminal modified polyisocyanate from reaction of the epoxysilane with polyol for 2 liquid type polyurethane high speed cure type solventless paint for the purpose of a protective layer or passivation layer with antifouling properties {reading on topcoat}.  Chen has a moisture curable PU Si coating of NOP1st 100% with no polydimethylsiloxane (“PDMS”) as a pure silylated PU coating with the silane terminated polyurethane based polymer having at least one end group of the general formula: -A-(CH2)m--SiR1n (OR2)3-n. for the purpose of having foul releasing properties and providing water contact angles larger than 101 degrees and chemical resistance.  Given the similarity of purpose and chemical nature of silylated polyurethanes from polyols the moisture curable NOP containing PUSi can be combined with the antifouling, as in antistaining, alkoxysilane terminal modified polyisocyanate.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Soek a polyurethane composition of the alkoxysilane terminal modified polyol-polyisocyanate with antifouling antistaining properties for topcoat as a protection or passivation layer on a substrate, where from Chen a silane modified NOP polyurethane that also has antifouling properties for a coating as a multilayered coating on substrates is combined with the alkoxysilane terminated polyol polyurethane of Soek that has antistaining, antifouling properties because of this similarity of properties along with a tie layer from Chen for a multilayer coating motivated also to have hydrophobicity for a surface having a water contact angle larger than 101 degrees and chemical resistance for marine antifouling coatings as for Claims 1-8 and 15.  Furthermore the combination of Chen with Soek has a reasonable expectation of success to one skilled in the art because both are directed to topcoated layers with coatings of antifouling and antistaining properties having alkoxysilane modified polyol type polyurethanes.   
Soek modified by Chen does not expressly disclose a tie-coat layer of deposited from a tie-coat composition comprising a binder polymer obtainable by copolymerizing a mixture of ethylenically unsaturated monomers, the binder polymer comprising curable alkoxysilyl functional groups.  
Hamilton is directed as is Soek modified by Chen to a coating for inhibiting the fouling of a substrate as in a fouling environment like a marine or other aquatic environment as disclosed in the abstract and Col. 1, lines 9-12.  The coating comprises a film-forming polymer (A) carrying unreacted curable silicon-containing functional groups providing latent reactivity, and thereafter applying a layer comprising a curable polymeric fouling-inhibiting material (B).  From Col. 3, lines 3-67 the provision of an initial coating {i.e. reading on tie coat} which, after application, carries unreacted silicon-containing functional groups which provide latent reactivity for subsequent curing with the curable polymeric fouling-inhibiting material (B).  The film-forming polymer (A) may comprise pendant and/or terminal curable functional groups.  Pendant curable functionality is preferred, for example, in the case where the polymer is derived from one or more ethylenically unsaturated monomers, and terminal curable functionality is preferred, for example, if the polymer (A) is polyurethane, epoxy or polyester based.  The silicon-containing curable groups may be mono-, di or tri-functional. In the case of di- or tri-functional groups, it is in general not necessary to provide a separate crosslinking agent for the curing reaction with the polysiloxane (B) in that a condensation curing reaction between the silicon containing functional groups on the initial coating and a curable polysiloxane may proceed.  Advantageously, the curable silicon-containing groups are curable by virtue of one or more curable functional groups selected from aliphatic, aromatic and araliphatic ether (for example, methoxy) and oxime groups.  Preferably, the curable silicon-containing functional groups are groups of the formula:  --Si(R1)(R2)(R3) in which the groups represented by R1, R2 and R3 may be the same or different and each may comprise an ether or ester group, preferably a group including a straight-chain or branched alkyl moiety having from 1 to 4 carbon atoms, and in which one or two of R1 to R3 may represent hydrogen or a hydrocarbon group, preferably a straight-chain or branched alkyl group having from 1 to 4 carbon atoms.  Examples of preferred silicon-containing functional groups are trimethoxy silyl and methyl dimethoxysilyl {i.e. reading on alkoxysilyl functionality}.   
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here Soek modified by Chen can have a tie layer of at least one silane terminated polyurethane and 0 or from 1 wt.% silane terminated polysiloxane for the purpose a multilayered coating for anti-fouling for marine coatings.  Hamilton has an initial coating {i.e. reading on tie coat} which, after application, carries unreacted silicon-containing functional groups which provide latent reactivity for subsequent curing with the curable polymeric fouling-inhibiting material (B) with siloxy groups as in siloxane, where the film-forming polymer (A) may comprise pendant and/or terminal curable functional groups.  The pendant curable functionality in the case where the polymer is derived from one or more ethylenically unsaturated monomers, and terminal curable functionality is preferred, for example, if the polymer (A) is polyurethane, epoxy or polyester based for the purpose of reacting with the antifouling overcoat for inhibiting marine fouling.  Given the similarity of purpose the polymer is derived from one or more ethylenically unsaturated monomers, and terminal curable functionality such as with polymer (A) of polyurethane, epoxy or polyester based can be substituted for or combined with the tie layer of at least one silane terminated polyurethane.  
Applicants are reminded regarding terminology of Claim 1 of “a tie-coat layer applied to the substrate or to the optional primer layer, deposited from a tie-coat composition comprising a binder polymer obtainable by copolymerizing a mixture of ethylenically unsaturated monomers, the binder polymer comprising curable alkoxysilyl functional groups” and “a topcoat layer applied to the tie-coat layer, the topcoat layer deposited from a nonaqueous liquid foul release coating composition comprising a curable resin system comprising” that  "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the presently claimed process and given that Soek modified by Chen as modified by Hamilton meets the requirements of the claimed coated substrate, Chen modified by Hamilton clearly meet the requirements of present claims.
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Soek as modified a polyurethane composition of the alkoxysilane terminal modified polyol-polyisocyanate with antifouling anti-staining properties for topcoat as a protection or passivation layer on a substrate, also having a silane modified NOP polyurethane with non-aqueous liquid foul release coating silylated polyurethane curable composition as tie coat and topcoat with or without biocide and with an organosilane curing agent in a multilayered coating, as afore-described, where from Hamilton the polymer derived from one or more ethylenically unsaturated monomers, and terminal curable functionality such as with polymer (A) of polyurethane, epoxy or polyester based for an initial coating like a tie layer can be substituted for or combined with the tie layer of at least one silane terminated polyurethane of Soek as modified meeting the coated substrate of Claims 1-8 and 15.  Furthermore the combination of Hamilton with Soek modified by Chen has a reasonable expectation of success to one skilled in the art because both are directed to multilayered coatings for marine antifouling having silicon containing compounds with polymeric materials.   
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as obvious over Soek evidenced by 2004-762711 further in view of Chen and further in view of Hamilton and further in view of U.S. 2016/0024314, Olsen et al. (hereinafter “Olsen”).  
Regarding Claims 10-11 Soek in view of Chen further in view of Hamilton is applied as to Claim 1 however Soek as modified does not expressly disclose a hydrophilic modified polysiloxane oil that is non-curable and non-volatile.    
Olsen is directed as is Chen as disclosed in the abstract and at ¶ 0198-0211 to fouling control coating systems such as multilayer polysiloxane-based fouling control coating systems having included therein active constituents like biocides and/or enzymes, and further, the polysiloxane-based layers may individually have included as a part thereof hydrophilic oligomer/polymer moieties, and/or said may further comprising one or more hydrophilic-modified polysiloxane oils.  The hydrophilic-modified polysiloxane oils are constituents which do not form covalent bonds to the polysiloxane-based binder matrix. Hydrophilic-modified polysiloxane oils are widely used as surfactants and emulsifiers due to the content of both hydrophilic and lipophilic groups in the same molecule.  In contrast to the polysiloxane components discussed above, the hydrophilic-modified polysiloxane oils are selected so that they do not contain groups that can react with the binder (or binder components) or the cross-linker (if present), hence the hydrophilic-modified polysiloxane oils are intended to be non-reactive, in particular with respect to the binder components.  In particular, the hydrophilic-modified polysiloxane oils are devoid of any silicon-reactive groups such as Si--OH groups, hydrolysable groups such as Si--OR (such as alkoxy, oxime, acetoxy etc.) groups, etc., so as to avoid reaction with constituents of the polysiloxane-based binder system.  The non-reactive hydrophilic-modified polysiloxane oils are typically modified by the addition of non-ionic oligomeric or polymeric groups which can be polar.  Preferably the hydrophilicity is obtained by modification with polyoxyalkylene groups like poly(oxyalkylene)-modified polysiloxane {reading on pending Claims 10-11}.  The hydrophilic-modified polysiloxane oils may be utilized to control the leaching of any biocides.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Soek as modified a polyurethane composition of the alkoxysilane terminal modified polyol-polyisocyanate with antifouling anti-staining properties for topcoat as a protection or passivation layer on a substrate, also having a silane modified NOP polyurethane with non-aqueous liquid foul release coating silylated polyurethane curable composition as tie coat and topcoat with or without biocide and with organosilane curing agent in a multilayered coating, where the multilayered coating with a tie layer derived from one or more ethylenically unsaturated monomers, and terminal curable functionality such as with polymer (A) of polyurethane, epoxy or polyester based, as afore-described for Claim 1, where from Olsen a hydrophilic-modified polysiloxane oil is included in the foul release coating as from Olsen being useful in fouling control coating systems motivated to control leaching of any biocides as for the coating compositions of Claims 10-11.  Furthermore the combination of Olsen and Soek as modified has to one skilled in the art a reasonable expectation of success because both Olsen and Soek as modified are directed to silicon containing polymer foul control coatings.   
Claims 16-17 are rejected under 35 U.S.C. 103 as obvious over Soek in view of Chen further in view of Hamilton and further in view of CAPLUS accession No. 2014:325974 for CN 103602304 (2014) SciFinder, American Chemical Society (ACS) hereinafter “2014-325974”.  
For Claims 16-17 Soek in view of Chen further in view of Hamilton is applied as to Claims 1 and 7-8, however Soek modified does not expressly disclose that the curing agent silane is N, N-diethylaminomethyl)triethoxysilane and the composition is free of curing catalyst.  
2014-325974 discloses a moisture rapidly curable composition, which is composed of silane-terminated polymer (methoxy silicate or ethoxy silicate-terminated polymer), alpha-silane coupling agent(alpha-substituted alkoxy silane such as chloromethyl triethoxy silane, dichloromethyl triethoxy silane, diethylamino Me triethoxy silane {reading on pending Claims 18-19}, diethylamino Me methyldiethoxy silane, etc.), and moisture curing catalyst (organo tin compound, lewis acid, or lewis base).  The moisture rapidly curable composition also contains gamma-silane coupling agent, dehydrating agent, and inorganic filler(one or more of kaolin, silica micropowder, spherical aluminum oxide, and/or heavy calcium carbonate). The moisture rapidly curable composition is suitable for rapid curing connection.  Given the same purpose of the diethylamino Me triethoxy silane and the silanes of Chen for curing the diethylamino Me triethoxy silane can be substituted or combined with the silane of Chen without the catalyst as in Chen.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Soek as modified a polyurethane composition of the alkoxysilane terminal modified polyol-polyisocyanate with antifouling anti-staining properties for topcoat as a protection or passivation layer on a substrate, also having a silane modified NOP polyurethane with non-aqueous liquid foul release coating silylated polyurethane curable composition as tie coat and topcoat with or without biocide and with organosilane curing agent in a multilayered coating, where the multilayered coating with a tie layer derived from one or more ethylenically unsaturated monomers, and terminal curable functionality such as with polymer (A) of polyurethane, epoxy or polyester based, as afore-described from Claims 1 and 7-8, where from 2014-325974 the diethylamino Me triethoxy silane as useful for curing silane terminated polymers as an alpha silane is substituted or combined with the organosilane of Soek as modified motivated to assist in curing to have the composition of Claims 16-17.  Furthermore the combination of 2014-325974 with Soek as modified has a reasonable expectation of success to one skilled in the art because both have silane curing agent for silylated polymers.  
Response to Arguments
Applicant’s arguments with the amendments filed 06/22/2022 respect to claims 1-13 and 15-17 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787